Citation Nr: 9915209	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-22 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 26, 
1992, for an award of a 100 percent rating for Crohn's 
disease.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from August 1971 to April 
1975.

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1992 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO granted entitlement to a 100 percent disability rating 
for Crohn's disease, effective April 28, 1992.  

In November 1993, the Hearing Officer determined that the 100 
percent rating should have been made effective from February 
26, 1992.  The RO implemented the Hearing Officer's decision 
by rating decision dated in January 1994.  The veteran 
continued his appeal.  

In a January 1997 decision, the Board affirmed the RO's 
rating action denying an effective date earlier than February 
26, 1992.  

The veteran appealed the January 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  

In December 1997, the appellant and the Secretary filed a 
joint motion to vacate and remand the Board's January 1997 
decision.  In January 1998, the appellant and the Secretary 
filed an amended joint motion to vacate and remand the 
Board's January 1997 decision.  The Court granted the motion 
later that month.  

In December 1983, the RO reduced the veteran's disability 
rating for Crohn's disease from 100 percent to 60 percent 
disabling, effective March 1, 1984.  The veteran appealed 
that decision and the Board upheld the reduction in a 
January 1985 decision, which denied entitlement to an 
increased rating.  In January 1999, the veteran's 
representative argued that there remains a pending 
unadjudicated claim for restoration of the 100 percent 
rating, which the RO and the Board incorrectly characterized 
as a claim for an increased rating.  

The December 1997 joint motion to vacate and remand the 
Board's January 1997 decision, states that "the December 
1983, rating action was affirmed on direct appeal to the 
Board of Veteran's Appeals, and subsumed in the Board's 
January 1985, decision."  [redacted], Joint Motion for Remand and to Suspend Further 
Proceedings, p.1 (Jan. 28, 1999) (citing Smith (Carleton) v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  This is the law of the 
case.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran filed a claim for increased disability 
compensation for Crohn's disease based on unemployability in 
May 1992.  The veteran reported treatment at the Dallas, 
Texas, VA Medical Center (MC) in February, April and May 
1992.  The RO obtained the VAMC records, which show treatment 
in February 1992.  

In July 1992, the RO granted the veteran a 100 percent 
disability award, effective April 28, 1992.  In September 
1992, the veteran argued that he was entitled to an earlier 
effective date for the 100 percent disability rating.  In 
November 1993, the Hearing Officer determined that the 100 
percent rating should have been made effective from February 
26, 1992.  The RO implemented the Hearing Officer's decision 
by rating decision dated in January 1994.  The veteran 
continued his appeal.  

Pursuant to 38 U.S.C.A. § 5110(2) (West 1991); 38 C.F.R. § 
3.400(o)(2) (1998), the effective date for an award 
of increased disability compensation shall be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  

The VA medical records obtained in connection with the 
veteran's application for increased disability compensation 
constituted an informal claim for increased VA benefits.  The 
February 1992 hospital report shows a diagnosis of 
exacerbation of Crohn's disease.  These records refer to 
earlier VA and private medical treatment for Crohn's disease 
in the summer of 1991.  The VA hospital records indicate the 
veteran had previously been followed for Crohn's disease by a 
private physician in Plano, Texas, until June 1991, when he 
was transferred for care at the Dallas, Texas, VAMC.  The 
claims folder does not include these records.  

It must be determined whether these earlier VA records 
represent an informal claim under 38 C.F.R. §§ 3.155, and 
3.157 (1998).  If these records constitute an informal claim 
for benefits, the earliest possible date for the increased 
rating award would be in the summer of 1990, one year prior 
to the records of the VA hospitalization.  

The veteran's service-connected Crohn's disease can be rated 
by analogy to colitis under 38 C.F.R. § 4.114, Diagnostic 
Code 7323 (1998).  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).  

The Schedule for Rating Disabilities provides that ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code, which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1998).  




The Schedule provides a 100 percent disability rating for 
colitis where the disability is pronounced; resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as with liver abscess.  A 60 percent 
rating is warranted for severe disability manifested by 
numerous attacks a year and malnutrition and the health is 
only fair during remissions.  38 C.F.R. § 4.114, Diagnostic 
Code 7323.  

Weight loss is significant for rating purposes when there is 
appreciable loss that is sustained over a period of time.  
Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. 4.112 (1998).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14 (1998).  That regulation 
provides that both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  

The veteran is not service-connected for ulcers, gallstones 
or a nervous disorder.  The RO denied service connection for 
these disorders by rating decision dated in July 1978.  The 
RO notified him of that decision by letter dated July 20 
1978; the veteran did not appeal and that decision is final.  
38 C.F.R. §§ 20.200, 20.302, 20.1103 (1998).  



In this case, the Board finds that additional medical 
development is necessary in order to determine the earliest 
date as of which it is reasonably ascertainable that an 
increase in Crohn's disease had occurred.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  

Accordingly, the case is REMANDED for the following 
development:  

1.  The RO should obtain the 1991 VA and 
private medical treatment records for the 
service-connected Crohn's disease.  The 
February 1992 hospital report shows a 
diagnosis of exacerbation of Crohn's 
disease.  These records refer to earlier 
VA and private medical treatment for 
Crohn's disease in the summer of 1991.  
The VA hospital records indicate the 
veteran had previously been followed for 
Crohn's disease by a private physician in 
Plano, Texas, until June 1991, when he 
was transferred for care at the Dallas, 
Texas, VAMC.  The RO should obtain these 
records. 

2.  The RO should refer the claims folder 
for review by an appropriate medical 
specialist.  The physician should certify 
review of the evidence in the claims 
folder.  Based on a review of the 
evidence, the physician should render an 
opinion on each of the following 
questions:  (1) is it reasonably 
ascertainable that there was an increase 
in disability due to service-connected 
Crohn's disease during the period dated 
from June 1990 to February 1992?; and, if 
so, (2) at what date was this reasonably 
ascertainable?  

The Schedule provides a 100 percent 
disability rating for colitis where the 
disability is pronounced; resulting in 
marked malnutrition, anemia, and general 
debility, or with serious complication as 
with liver abscess.  A 60 percent rating 
is warranted for severe disability 
manifested by numerous attacks a year and 
malnutrition and the health is only fair 
during remissions.  38 C.F.R. § 4.114, 
Diagnostic Code 7323.  The veteran is not 
service-connected for ulcers, gallstones 
or a nervous disorder.  The physician 
should separate disability or impairment 
that is attributable to these nonservice-
connected disabilities in assessing 
whether it was reasonably ascertainable 
that an increase in Crohn's disease 
occurred.  The physician should provide 
reasons for the opinions.  

3.  After any other appropriate 
development in addition to the above, the 
RO should readjudicate the claim for an 
effective date earlier than February 26, 
1992, for an award of a 100 percent 
rating for Crohn's disease.  If 
the veteran is awarded an effective date 
earlier than February 26, 1992, the RO 
should determine whether the veteran is 
satisfied with the outcome, and, if so, 
the RO should request the veteran to 
withdraw the issue from consideration on 
appeal in accordance with 38 C.F.R. 
§ 20.204 (1998).

4.  If the claim remains denied or if the 
veteran does not withdraw his claim, the 
appellant and his representative should 
then be given ample opportunity to 
respond and/or submit additional evidence 
in support of the claim.  

The RO should then issue a supplemental 
statement of the case, which contains the 
laws and regulations not previously given 
and adequate reasons for the decision.  
38 C.F.R. § 19.29 (1998).

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


